                   Case 3:19-cr-02116-FM Document 80 Filed 08/24/20 Page 1 of 1
                                         .                                                S
AO 442 (Rev. 12/85) Warrant for Arrest



                                                                          FILED                        L..
                           United States                    1COLrt IRK U
                                                          WSTiC CUJRT
                                                              2L


                                         WESTERN    DISTRöAtTIXA
UNITED STATES OF AMERICA
                   V.
                                                           WARRANT FOR ARREST

LUIS IBANEZ                                                CASE NUMBER: EP-19-CR-02116FM(1)
TN: Luis Alberto lbanez


To:      The United States Marshal
         and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest                                                   Lus Ibanez
                                                                                                Name

and bring him or her forthwith to the nearest magistrate to answer a(n)

   Indictment   [1 Information (]Complaint []Order of court        [ ] Violation Notice   EX)   Probation Violation Petition
charging him/her with


                    VIOLATION OF CONDITIONS OF PROBATION


in violation of Title     _1 8           United States Code, Section(s)               3565

 JeannettêJ. Clack                                         Clerk, U.S. District Court
Name of Issuing Officer                                    Title of Issuing Officer


                                                           February 6, 2020                       El Paso, TX
Signature of Issuing Officer                               Date and Location

Bail fixed at $; to be determined                         by Jeannette J. Clack
                                                                Name of Judicial Officer



                                                        RETURN

  This warrant was received and executed with the arrest of the above-named defendant at __________________


  DATE RECEIVED             NAME AND TITLE OF ARRESTING OFFICER                   SIGNATURE OF ARRESTING OFFICER

  DATE OF ARREST
                                Executed by                                      -
 ________                        On _ (?)LAOLA3._
                                             .s::tJ:)
                                 In
